This is an appeal from a judgment of the district court of Wichita county in favor of the Oklahoma State Bank, and against the Seaboard Oil Gas Company and George W. Sterling and J. J. Mathis. The judgment fails to show that any notice of appeal was given, nor does it otherwise appear in the record, except a recitation in the supersedeas bond that —
"The Seaboard Oil  Gas Company and George W. Sterling have taken an appeal to the Court of Civil Appeals," etc.
Article 2084, V. S. Tex.Civ.Statutes, provides that an appeal may be taken —
"by the appellants giving notice of appeal in open court within two days after final judgment, or two days after judgment overruling a motion for a new trial, which shall be noted on the docket and entered of record," etc.
Notice of appeal given in open court is necessary to sustain the jurisdiction of this court. Beaumont v. Newsome, 143 S.W. 941; Western Union Tel. Co. v. O'Keefe, 87 Tex. 423, 28 S.W. 945.
We do not think a mere recitation in the supersedeas bond, filed 18 days after the judgment, that an appeal was taken, is sufficient to give this court jurisdiction, and under the authorities cited the appeal is dismissed for want of jurisdiction.